Because this court’s remittitur is involved the court retains inherent jurisdiction to review its enforcement, irrespective of the rules of nonfinality applicable to contempt orders in other contexts (see Cohen and Karger, Powers of the New York Court of Appeals, p. 37, n. 1; cf. New York Thruway Auth. v. State of New York, 25 N Y 2d 210, 219, dispensing with the need for leave to appeal in such case). On the merits, the order should be affirmed as the courts below exercised their discretion properly in refusing to hold respondents in contempt.